Name: Commission Regulation (EC) NoÃ 1086/2008 of 5Ã November 2008 amending Regulation (EC) NoÃ 1438/2003 laying down implementing rules on the Community Fleet Policy as defined in Chapter III of Council Regulation (EC) NoÃ 2371/2002
 Type: Regulation
 Subject Matter: technology and technical regulations;  fisheries
 Date Published: nan

 6.11.2008 EN Official Journal of the European Union L 297/9 COMMISSION REGULATION (EC) No 1086/2008 of 5 November 2008 amending Regulation (EC) No 1438/2003 laying down implementing rules on the Community Fleet Policy as defined in Chapter III of Council Regulation (EC) No 2371/2002 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 12(1) thereof, Whereas: (1) Article 12 of Regulation (EC) No 2371/2002 stipulates that the Commission shall establish for each Member State reference levels expressed in GT and kW for the total fishing capacity of the Community fishing vessels flying the flag of that Member State. These reference levels have been established by the Commission in Regulation (EC) No 1438/2003 of 12 August 2003 laying down implementing rules on the Community Fleet Policy as defined in Chapter III of Council Regulation (EC) No 2371/2002 (2). (2) According to Article 1 of Regulation (EC) No 1438/2003, that Regulation applies to the fishing capacity of Community vessels with the exception of vessels which are exclusively used in aquaculture or registered in the outermost regions of France, Portugal and Spain. (3) Footnote 1 of Annex I to Regulation (EC) No 1438/2003 stipulates that the reference levels may be revised to take into account vessels that existed on 31 December 2002 but were either not covered by MAGP IV or not registered on the date the table of the Annex was prepared. (4) On 26 September 2006, the Netherlands informed the Commission that a number of vessels, whose capacity is currently included in the reference level for that Member State, are exclusively used for aquaculture and requested the Commission to decrease the reference level for the total fishing capacity of the Community fishing vessels flying the Dutch flag by 15 540 GT and 39 258 kW. (5) The current reference level for the Irish fleet does not include part of the small-scale vessels targeting mainly non-quota species. Although the capacity for these vessels had been included in the objectives of MAGP IV, the registration of these vessels had not been completed at the time of establishing the reference levels. On 4 April 2008, Ireland submitted to the Commission the final list of vessels and requested the Commission to amend the reference level for the Irish fleet accordingly. In addition, it is necessary to take account of the fishing capacity of mussel dredgers which were previously not registered. Consequently, the reference levels for Ireland should be increased by 1 719 GT and 14 608 kW. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Commission Regulation (EC) No 1438/2003 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 204, 13.8.2003, p. 21. ANNEX ANNEX I Reference levels by Member State (1) Member State Reference levels 1 January 2003 R(GT) 03 R(kW) 03 Belgium 23 372 67 857 Denmark 132 706 459 526 Germany 84 262 175 927 Greece 119 910 653 497 Spain (excluding the capacity registered in the Canary Islands at 31 December 2002) 728 344 1 671 739 France (excluding the MAGP IV objectives for the segments of the French Overseas Departments) 230 257 920 969 Ireland 88 700 244 834 Italy 229 862 1 338 971 Netherlands 197 599 487 809 Portugal (excluding the MAGP IV objectives for the segments of Azores and Madeira) 171 502 412 025 Finland 23 203 216 195 Sweden 51 993 261 028 United Kingdom 286 120 1 129 194 Total 2 367 830 8 039 571 (1) The levels of reference may be revised to take into account vessels that existed on 31 December 2002 but were either not covered by MAGP IV or not registered on the date this table was prepared.